DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the remarks and amendments made on 9/16/21. Claims 15-20 and 34-39 have been amended. Claims 1-14, 21, and 22 have been canceled. Claims 23-33 are withdrawn. Claim 40 is newly added. Claims 15-20 and 34-40 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 15, 16, 19, 20, 35, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecconi USPA_20090018517_A1 in view of Austin USPN_5415925 and Shooshtari USPA_20110042302_A1.
1.	Regarding Claim 15, 16, 19, 20, 35-38, and 40, Cecconi discloses a composite material (corresponds to claimed substrate) (Title) comprising at least one textile web (Abstract), such as two textile webs (corresponds to claimed structural material) each of which comprises fibers and then using a bonding agent and applying to each of said web layer of fibers (Claim 30).  Cecconi discloses that said bonding agent can be a water-soluble agent such as polyvinyl alcohol resin (paragraph 0026); corresponding to the claimed limitations of Claims 20 and 35.  Cecconi also discloses that said web layers (corresponds to claimed structural layers) can comprise biological/biodegradable fibers such as cotton (corresponds to claimed natural material) (paragraph 0090) thereby teaching the limitations of Claim 19. As for the claimed limitation that the substrate should be used in an electronics circuit assembly, the Examiner respectfully submits that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP 2114.
2.	However, Cecconi does not disclose the claimed adhesive layers. Also, Cecconi does not disclose the claimed electronics circuit assembly.
3.	Austin discloses a composite fabric comprising fibers (Abstract) using adhesives comprising acrylic esters (corresponds to claimed acrylic polyol that is inherently water 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composite, of Cecconi, by using the adhesive layers, of Austin, in an effort to ensure a stable, unitary composite. 
5.	Shooshtari discloses performance polymeric fiber webs (Title) that can be used in applications involving electrical circuit boards and diapers (paragraph 0002).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composite material, of Cecconi in view of Austin, by using it in like applications such as in circuit boards, as disclosed by Shooshtari.  One of ordinary skill in the art would have been motivated in increasing the utility of its invention by using it in other, known alternative applications. The Examiner respectfully submits that by definition, a circuit board, such as that of Shooshtari (paragraphs 0002, 0016, and 0030), would be rigid and flat due to the circuitry provided thereon, as is being claimed in instant Claim 40.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecconi USPA_20090018517_A1 in view of Austin USPN_5415925 and Shooshtari USPA_20110042302_A1, as applied to Claims 15, 16, 19, 20, 35-38, and 40, and further in view of Schutte USPN_3968283.
7.	Regarding Claims 17 and 18, Cecconi in view of Austin and Shooshtari does not disclose its fibers being unidirectional nor does it disclose the fibers of its adjacently placed web layers (corresponds to claimed structural layers) being oriented orthogonal with respect to each other.
Schutte discloses fibrous web layers (Abstract) wherein the orientation is of a cross-laid web that includes two plies/layers of where the fibers of each said ply/layer have the same direction (corresponds to claimed unidirectional fibers) while fibers in one ply are disposed in a 90 degree angle (corresponds to claimed orthogonal orientation) with respect to the adjacent ply/layer (column 6, lines 30-40).  Schutte discloses that this results in superior balance of textile-like properties than prior art and specifically has a better balance between strength and flexibility (column 6, lines 46-57).
9.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers in the fiber web layers, of Cecconi in view of Austin and Shooshtari, by unidirectionally orienting them within each layer while orthogonally orienting them with respect to one another, as disclosed by Schutte.  One of ordinary skill in the art would have been motivated in doing so in order to obtain superior balance of textile-like properties than prior art and specifically have a better balance between strength and flexibility.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecconi USPA_20090018517_A1 in view of Austin USPN_5415925 and Shooshtari USPA_20110042302_A1, as applied to Claims 15, 16, 19, 20, 35-38, and 40, and further in view of Hanatani JP_05024148_A (see machine English translation).
10.	Regarding Claim 34, Cecconi in view of Austin and Shooshtari does not disclose the claimed method.
11.	Hanatani discloses a water-soluble masking tackifier tape comprising polyvinyl alcohol for printed circuit board includes tackifier (corresponds to bonding agent/adhesive) with a paper or nonwoven cloth (corresponds to fiber structural layer) 
12.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the circuit board, of Cecconi in view of Austin and Shooshtari, to use the method of Hanatani when constructing said circuit board to separate in an easy manner.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecconi USPA_20090018517_A1 in view of Austin USPN_5415925 and Shooshtari USPA_20110042302_A1, as applied to Claims 15, 16, 19, 20, 35-38, and 40, and further in view of Sadato USPA_20050208854_A1.
13.	Regarding Claim 39, Cecconi in view of Austin and Shooshtari does not suggest the claimed coatings.
14.	Sadato discloses using a waterproof coating to produce a waterproof laminated fabric (paragraphs 0004 and Title).
15.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composite, of Cecconi in view of Austin and Shooshtari, by using a waterproof coating, of Sadato, in order ensure waterproofing of its composite.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-20 and 34-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants state: “Shooshtari relates to non-woven webs formed from polymeric fibres. In paragraph [0002], Shooshtari discloses that “nonwoven webs comprised of polymeric fibres have a variety of applications,” and that one use is for “laminated materials for electrical circuits.” However, as explained in paragraphs [0011] and [0012] of Shooshtari, a curable composition is applied to polymeric fibres and the composition is then cured to form a water-insoluble polymer.”
The Examiner respectfully submits that it’s important to note that the above Rejection did not substitute the use of Shooshtari’s water-insoluble polymer into the embodiment of Cecconi. Rather, it was the suggestion of Shooshtari to use such fiber products both in diapers and in electronics in order to increase the invention’s utility. Besides, prior art in general is replete with the use of water-soluble polymers in PCBs as is known in the art.
Applicants state: “Added claim 40 specifies that “the electronics circuit assembly substrate is rigid and flat.”
The Examiner respectfully submits that by definition, every PCB will be “flat” and “rigid” by virtue of its circuitry on it. This is clear even from Applicants’ specification where the only instance where both “flat” and “rigid” was mentioned was when it discussed the use of metal etching done on the substrate for its circuitry (see instant specification: USPA_20200156356_A1- paragraphs 0077 and 0078). As such, the electronics assembly substrate of Shooshtari (paragraphs 0002, 0016, and 0030) would be inherently expected to be both flat and rigid due to the circuitry formed thereon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 11, 2021